

115 HRES 722 IH: Supporting the goals and ideals of “Black Women’s Heart Health Awareness Week”.
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 722IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Mr. Rush submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of Black Women’s Heart Health Awareness Week.
	
 Whereas heart disease and stroke are the number one killers of women, and stroke disproportionately affects African-American women;
 Whereas African-American women are less likely than Caucasian women to be aware that heart disease is the leading cause of death;
 Whereas cardiovascular diseases kill nearly 50,000 African-American women annually; Whereas of African-American women ages 20 and older, 49 percent have heart disease;
 Whereas only 1 in 5 African-American women believes she is personally at risk; Whereas only 52 percent of African-American women are aware of the signs and symptoms of a heart attack;
 Whereas only 36 percent of African-American women know that heart disease is their greatest health risk;
 Whereas more than 40 percent of non-Hispanic African Americans have high blood pressure, which is more severe in Blacks than Caucasians, and develops earlier in life;
 Whereas African Americans are disproportionately affected by obesity; Whereas among non-Hispanic African Americans age 20 and older, 63 percent of men and 77 percent of women are overweight or obese;
 Whereas African Americans are more likely to have diabetes than non-Hispanic Caucasians; and Whereas the week of February 12, 2018, would be an appropriate week to designate as Black Women’s Heart Health Awareness Week: Now, therefore, be it
	
 That the House of Representatives supports the goals and ideals of Black Women’s Heart Health Awareness Week. 